Citation Nr: 1128829	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  05-39 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for lung disease, including asthmatic bronchitis and chronic obstructive pulmonary disease (COPD).  

3.  Entitlement to service connection for impotence, claimed as erectile dysfunction and low sperm count. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In a January 2009 Board decision it was found, just as the RO had found, that new and material evidence had been submitted to reopen the Veteran's claim for service connection for PTSD since the RO's prior denial of that claim in April 2003.  See generally Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board then remanded that claim, as well as the claims for service connection for asthmatic bronchitis and for impotence for evidentiary and procedural development.  The case has now been returned for appellate consideration.  

Here, there is evidence that the Veteran has asthma, bronchitis, and COPD.  Thus, the claim for service connection for asthmatic bronchitis has been expanded to include service connection for any lung disease, including COPD.   See Clemons v. Shinseki, 23 Vet. App. 1, 5 - 6 (2009) (A claim is not limited merely to the diagnosis that a Veteran alleges but for the disability it creates, whatever the cause, i.e., diagnosis.  The disability claimed must reasonably be construed in light of the claimant's description of the claim, the symptoms described, and information submitted in support of the claim). 


FINDINGS OF FACT

1.  There is credible evidence, in the form of service department record, corroborating the Veteran's stressor of an errant submarine torpedo striking the submarine on which he was serving; and a VA psychiatric examination found that this stressor was sufficient for, and there was, a diagnosis of PTSD.  

2.  Lung disease, including asthmatic bronchitis and COPD, was not affirmatively shown to have been present during service; chronic lung disease, including asthmatic bronchitis and COPD, first manifested after service and are unrelated to an injury, disease or event during service, to include as a residual of exposure to radiation; and asthmatic bronchitis and COPD are not diseases subject to presumptive service connection due to exposure to radiation.  

3.  Impotence, claimed as erectile dysfunction and low sperm count, is not shown.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West); 38 C.F.R. §§ 3.303, 3.304 (2010).  

2.  The Veteran is not a "radiation-exposed veteran."  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2010).  

3.  Lung disease, including asthmatic bronchitis and COPD, was not incurred in or aggravated during active service, and asthmatic bronchitis and COPD are not diseases presumptively related to military service, including inservice radiation.  38 U.S.C.A. §§ 1110, 1112(c), 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

4.  Impotence, claimed as erectile dysfunction and low sperm count, was not incurred in or aggravated during active service and is not a disease presumptively related to military service, including inservice radiation.  38 U.S.C.A. §§ 1110, 1112(c), 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided with pre-adjudication VCAA notice by two letters, both dated in September 2003.  He was notified of the evidence needed to substantiate claim of service connection, i.e., evidence of a current disability, disability during or event during service and a relationship between the two.  He was notified of the evidence needed to substantiate a service-connection and the types of evidence the Veteran was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records.  

In a March 2006 RO letter the Veteran was informed of how a disability rating or an effective date would be established if service-connection were granted, in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  The RO has obtained the Veteran's service treatment records (STRs) and service personnel records.  The Veteran declined the opportunity to testify in support of his claims.  His VA treatment records and records associated with a claim for benefits of the Social Security Administration (SSA) have been obtained.  In October 2003, in response to the initial VCAA notification letter, the Veteran stated that there were no additional records for VA to obtain.  In October 2009 the RO made a Formal finding as to the lack of information required to corroborate stressors associated with the claim for service connection for PTSD. 

The Veteran has been afforded a VA psychiatric examination as to his claim for service-connection for PTSD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

As to the claim for service connection for PTSD, it has been requested that a search be made for deck logs (even though the record suggests that such records of a nuclear submarine, as the type the Veteran served on, are often classified) and it is alleged that the development following the 2009 Board remand was inadequate, in violation of Stegall v. West, 11 Vet. App. 268 (1998), because the RO did not make a specific determination, as requested in the 2009 Board remand, as to whether information contained in a letter dated in March 2006 from a service department source, was sufficient to corroborate and verify any alleged PTSD stressor.  However, in light of the favorable outcome in granting service connection for PTSD, these arguments are moot.  

Because it is determined that the Veteran was not exposed to ionizing radiation during service and no evidence has been offered suggesting that any lung disease that the Veteran now has, includind asthmatic bronchitis and COPD are radiogenic diseases, an examination is not needed as to the claims for service connection for asthmatic bronchitis and for impotence, claimed as due to radiation exposure.  

VA nexus examinations have not been scheduled for the claims for asthmatic bronchitis and for impotence because, as to the former, there is nothing linking current respiratory disability to military service, other than the Veteran's lay speculation as to medical etiology and, as to the latter, because impotence is not shown.  

As there is neither indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

Service personnel records show that the Veteran served aboard a ballistic nuclear submarine, the U.S.S. Andrew Jackson and his DD Forms 1141 document his exposure to radiation while serving aboard that vessel and "SSBN-619-B."  

STRs show that in March 1980 it was noted that the Veteran had smoked cigarettes.  The STRs are negative for signs, symptoms, complaints, history, treatment, hospitalization or diagnosis of any psychiatric, respiratory or genitourinary disability during service or at discharge from active service in October 1980.  

VA outpatient treatment (VAOPT) records since 2003 are on file.  At the time of an August 2003 assessment in conjunction with a VA PTSD program the Veteran reported that during a test of an unarmed torpedo, the torpedo returned (180 degrees) and hit his submarine, severely frightening the entire crew.  On another occasion the nuclear reactor went down and the ship had to operate on battery power while being tossed about in the North Sea.  The diagnosis was PTSD and the stressor was listed as an accident while on a submarine.  Another August 2003 VAOPT record reflects that he reported having smoked for many years.  

In October 2003 the Veteran reported additional stressors of his submarine going to test depth the frame of the submarine buckled.  He also had had to stand between four missiles during a missile emergency.  There had once been flooding when at test depth.  He had witnessed "blue nose" initiation when others were severely beaten.  On one occasion an officer of the deck put the submarine into a crash dive after securing drills.  On another occasion, sonar had not identified an aircraft carrier which came so close that one could hear the propeller though the hull of the submarine.  

An October 2003 statement from a friend reflects that the Veteran had related his in-service stressors.  A November 2003 statement from a childhood friend attested to the Veteran's having been changed after his military service.  The Veteran's recollections of his stressful events had come to the surface upon hearing of the recent sinking of a Russian submarine.  In a May 2004 statement a fellow serviceman that had served with the Veteran on the U.S.S. Andrew Jackson attested that during a test dive there had been a leak causing flooding of the ship.  On another occasion, a torpedo returned striking the submarine. 

VAOPT records of 2004 and 2005 show that in June 2004 it was reported that pulmonary function testing 3 years earlier yielded a diagnosis consistent with having had asthma in the past.  Also in June 2004 the Veteran denied having incontinence, urine obstructive symptoms, and sexual dysfunction.  Current pulmonary function testing in June 2004 revealed that he had COPD.  It was noted that "COPD is a disease caused by obstruction of flow of air in the lungs, many times due to smoking."  In August 2004 it was noted that he had smoked during and after military service but had stopped smoking six months earlier.  Also, a chest X-ray had yielded findings consistent with COPD.  

In response to an RO request for stressor verification, USASCRUR replied in February 2005 that a review of command histories of the ship from 1975 to 1977 did not confirm the firing of a torpedo that returned and struck the U.S.S. Andrew Jackson, flooding of the ship at test depths, loss of propulsion in the North Sea, or being so close to an aircraft carrier that the propellers could be heard.  Deck logs were scant and did not document the stressors.  

On VA PTSD examination in March 2005 it was reported that the Veteran's past medical history included COPD.  He again related his stressors.  It was reported that each of these stressors was severe and if verified each one would meet the criteria in terms of stress regarding a diagnosis of PTSD.  After a mental status examination the diagnoses were PTSD and polysubstance dependence, in remission.  

In May 2005 the Director for Strategic Forces reported that in response to a request for copies of documents supporting the Veteran's claim for PTSD relative to his service on the U.S.S. Andrew Jackson, a review of all patrol reports covering the period in question revealed no entries to substantiate the incidents to which the Veteran referred.  

In a May 2005 report of a psychological evaluation in conjunction with the Veteran's claim for SSA benefits it was reported that the Veteran had a low libido.  He had quit smoking last year due to having COPD.  After a mental status examination the diagnoses were PTSD, major depressive disorder, and panic disorder with agoraphobia.  

On file is a copy of a March 2006 letter form an official of the U.S. Navy to the Veteran's U.S. Senator which states that records ballistic missile submarine patrol reports were not declassified and were exempt from declassification.  Staff personnel had review of the patrol reports to determine if in a derivative and unclassified manner there could be a response as to information of the operations of the U.S.S. Andrew Jackson.  The person writing the letter had personally spoken with the Veteran, who provided the author with additional facts to help focus the search and with this additional information an event was identified involving abnormal torpedo operations in late 1978, which might be of some assistance to the Veteran as to his VA claim.  However, no other events could be identified which were responsive to the information the Veteran provided.  

VAOPT records of 2005 to 2009 show that in March 2006 the recent incident involving the Russian submarine, Kursk, rekindled the Veteran's intrusive PTSD thoughts.  In February 2007 it was reported that he had yearly bronchitis.  He had stopped smoking three years earlier.  VA chest X-rays in February, for complaints of shortness of breath and a history of COPD, and in September 2007 were negative.  In October 2007 there were diagnoses of PTSD and a depressive disorder not otherwise classified.  Also in October 2007 there was an assessment of acute bronchitis.  An August 2008 neurology consultation yielded diagnoses of COPD and prolonged PTSD.  

In October 2007 "USSOCOM" was unable to verify an inservice stressor.  

In response to a July 2009 request to the Naval Criminal Investigative Service concerning "blue-nose" initiations in which crewmembers were severely beaten, there was no record of an "NCIS" investigation.  

Principles of Service Connection

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected where a person is a "radiation-exposed veteran" as statutorily defined. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311 (1999).  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as either a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device (see 38 C.F.R. § 3.309(d)(iv)); the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii).  

Diseases which are presumptively service-connected based upon "radiation-exposed veteran" status are: Leukemia; thyroid, breast, pharynx, esophagus, stomach, small intestine, pancreas, bile duct, gallbladder, liver, salivary gland, and urinary tract cancer, as well as leukemia, multiple myeloma, and lymphomas (except Hodgkin's disease).  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d). 

38 C.F.R. § 3.311, which is separately applicable from 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), provides instruction on the development of claims based on exposure to ionizing radiation, and does not refer to any other types of radiation exposure.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  "Radiogenic disease" per 38 C.F.R. § 3.311 is defined as a disease that may be induced by ionizing radiation, and specifically includes a variety of types of cancer.  38 C.F.R. § 3.311(b)(2)(i)- (xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, and that prostate cancer become manifest 5 years or more after exposure.  38 C.F.R. § 3.311(b)(5).  38 C.F.R. § 3.311(b)(4) also requires 38 C.F.R. § 3.311(b) development where there has been submitted competent scientific or medical evidence that a disease not listed at 38 C.F.R. § 3.311(b)(2)(i)- (xxiv) is a radiogenic disease.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of a cough, in service will permit service connection of pulmonary disease first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).   

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

PTSD

To establish service connection for PTSD, a Veteran must satisfy three evidentiary requirements.  First, there must be medical evidence diagnosing the condition.  Second, there must also be credible evidence of the occurrence of the stressor.  Third, there must be a link, established by medical evidence, between current symptoms and an in-service stressor.  See 38 C.F.R. § 3.304(f) and Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The evidence necessary to establish the occurrence of any in-service stressor varies depending on whether or not a veteran engaged in combat with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 (1998). 

Where a determination is made that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  "If the claimed stressor is not combat[]related, the appellant's lay testimony regarding in-service stressors is insufficient to establish the occurrence of the stressor and must be corroborated by 'credible supporting evidence.'"  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  "Credible supporting evidence" is not limited to service department records, but can be from any source.  See Cohen, 10 Vet. App. at 147. 

Analysis

38 C.F.R. § 3.304(f) was amended regarding service connection for PTSD by eliminating the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD is diagnosed in service.  However, because the record evidence shows no diagnosis of PTSD during the Veteran's period of service in this case, that amendment is not applicable here.  38 C.F.R. § 3.304(f)(1) (2010).  

It is alleged that it has been determined that all service on submarines is equated with combat service.  While those who serve on submarines may receive higher pay because of the hazardous nature of submarine service, such service under the law does not equate with participation in combat.  See generally 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2010) (satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996( (table); see also Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir. 1996).  Accordingly, as explained below, there must be corroborating evidence any stressor alleged by the Veteran.  

With respect to claims based on a post-service diagnosis of PTSD in which a veteran did not engage in combat, as in this case, credible supporting evidence of the occurrence of the claimed in-service stressor is still required.  In this context, 38 C.F.R. § 3.304(f) was again amended regarding service connection for PTSD, by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See Fed. Reg. 39843 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  Specifically, this amendment eliminates the requirements for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity.  Id.  However, because the Veteran does not contend that the claimed in-service stressors occurred during or in a combat arena, or that they are related to his fear of hostile military or terrorist activity, that amendment is likewise not applicable here.  Id.  Also, as noted above, it is not shown that the Veteran sustained any traumatic event during combat, or that he engaged in combat with the enemy.  

Given the fact that many records pertaining to the events that occurred while the U.S.S. Andrew Jackson, a ballistic nuclear submarine, was on patrol are still classified obtaining actual documentation of any of the alleged stressors is next to impossible.  Nevertheless, the March 2006 letter of a U.S. Navy official corroborates, at least in substance, the stressor in which a run-a-way torpedo struck the submarine on which the Veteran was serving.  While these exact words were not used by the Naval official, it must be noted that this official had spoken personally with the Veteran concerning the Veteran's stressors and that official, while carefully using circumspect language which would not violate matters of national security, in substance corroborated this stressor.  This particular information must be given greater probative value than the other official documents on file indicating that there was no corroboration of the reported stressors because, as noted, the official that corroborated one of the stressors personally spoke with the Veteran, to focus his investigation, and had to be extremely circumspect in the language used in formally corroborating the stressor concerning the run-a-way torpedo.  

Next, the March 2005 VA psychiatric examiner found that the Veteran's symptoms were consistent with both a diagnosis of polysubstance dependence and with a diagnosis of PTSD.  That VA examiner concluded that the Veteran did have PTSD and that any one of the stressors related by the Veteran was sufficient to have caused his PTSD.  The stressors he related at that time included the incident concerning a run-a-way torpedo, to which the Navy official in 2006 referred and corroborated.  In substance, there is corroboration of the Veteran's non-combat stressor and a diagnosis of PTSD with an opinion linking that diagnosis to the inservice stressor.  This is all that is required to grant service connection for PTSD.  

Accordingly, for the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is in favor of finding that the Veteran has PTSD which is of service origin.  

Radiation

In the Veteran's September 2003 claim and in the November 2008 Informal Hearing Presentation the Veteran's service representative alleged that both the Veteran's asthmatic bronchitis and impotence were due to exposure to, in part, radiation as a result of his service aboard a nuclear submarine.  

The Veteran's service aboard a nuclear submarine does not constitute participating in a "radiation-risk activity" as defined by 38 U.S.C.A. § 1112(c)(3)(b) and 38 C.F.R. § 3.309(d)(3)(i).  So, he cannot be considered to be a "radiation exposed veteran" under 38 U.S.C.A. § 1112(c)(3)(A) and 38 C.F.R. § 3.309(d)(3).  

Additionally, even if the Veteran were a radiation-exposed veteran, this is not sufficient, by itself, to warrant presumptive service connection under the provisions of 38 C.F.R. § 3.309(d).  Rather, he must be diagnosed with one of the presumptive diseases specifically listed under 38 C.F.R. § 3.309(d)(2) and, here, asthmatic bronchitis, COPD, and impotence are not listed as disabilities presumed to be service-connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. §§ 3.307 and 3.309 even given, without conceding, "radiation-exposed veteran" status.  

In sum, because asthmatic bronchitis and impotence are not among the diseases specified at 38 C.F.R. § 3.309(d), and because the Veteran did not participate in a "radiation-risk activity" and, so, is not a "radiation-exposed veteran," presumptive service connection is not warranted on the basis of being a "radiation-exposed veteran."  Accordingly, service connection cannot be granted for asthmatic bronchitis or for impotence on a presumptive basis.  

Radiogenic Diseases Under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans based on a contention of radiation exposure during active service and post-service development of a radiogenic disease.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  38 C.F.R. § 3.311 essentially states that when it is established that a radiogenic disease first became manifest after service, allegedly due to inservice ionizing radiation exposure, a dose assessment will be made.  

Here, however, neither asthmatic bronchitis, COPD, and impotence are not diseases which are among the radiogenic diseases specified in 38 C.F.R. § 3.311(b)(2).  Also, the Veteran has not submitted any competent scientific or medical evidence, as permitted by 38 C.F.R. § 3.311(b)(4), that asthmatic bronchitis, COPD or impotence are radiogenic diseases.  Any assertions or belief on his part that these disabilities are or may be radiogenic are not competent scientific evidence that they are radiogenic diseases.  The Veteran is a layperson, and as such, is incapable of indicating whether or not his disabilities are radiogenic in nature.  Lay persons are not considered competent to offer medical opinions regarding causation or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Inasmuch as there is no competent medical evidence that asthmatic bronchitis or impotence are radiogenic diseases under 38 C.F.R. § 3.311(b), the Board concludes that the service connection under the regulations governing service connection for radiogenic diseases is not warranted.  

Lung Disease, Including Asthmatic Bronchitis And COPD

The STRs are negative for signs, symptoms, complaints, history, treatment, hospitalization or diagnosis of any respiratory disability during service or at discharge from active service. 

The earliest postservice clinical evidence on file does not antedate 2003, a time more than two decades after military service.  The Veteran has not stated that he had had continuous postservice respiratory symptoms.  Asthma and COPD are not shown to have been diagnosed prior to 2004.  

There is evidence that the Veteran smoked tobacco products during and after his military service.  Nicotine dependence is a psychological condition which must be shown by medical evidence, and the use of tobacco in service does not, by itself, establish that nicotine dependence existed during service.  Here, the evidence does not link current respiratory disability, including asthma, bronchitis or COPD, to nicotine dependence inservice or to any other event or circumstance of the Veteran's military service, including exposure to radiation onboard a nuclear submarine, chemicals or a low oxygen environment.  

As for the Veteran's statements, where as here, the determinative issue involves a question of a medical diagnosis or causation, competent medical evidence is required.  The Veteran as a layperson is not competent to offer an opinion that requires medical expertise, and consequently his statements attempting to associate post-service respiratory disability to circumstances of exposure to radiation, chemicals or low oxygen levels during service are not competent evidence of either inservice chronic respiratory disability or of a nexus between current respiratory disability and military service.  As a lay person, the Veteran is not qualified through education, training, and expertise to offer an opinion on a medical diagnosis, not capable of lay observation, or on medical causation.  For this reasons, the Board rejects the Veteran's statements as competent evidence to substantiate the claim.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

On the question of whether considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d), service connection may be granted on the basis that the asthmatic bronchitis or COPD were first diagnosed after service, it must be noted that no respiratory or lung disease, including any asthma, bronchial disease or COPD is shown prior to 2004, several decades after the Veteran's discharge from active service.  And there is no competent medical evidence that associates asthmatic bronchitis or COPD to an injury, disease, or event of service origin.  The medical evidence does suggest that the Veteran's COPD is associated with his cigarette smoking.  As the claim of service connection was received after June 1998 (having been received in September 2003), a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  38 U.S.C.A. § 1103 (West 2000) and 38 C.F.R. § 3.300.  

Impotence

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See 38 U.S.C. § 1110 (formerly § 310).  In the absence of proof of present disability there can be no valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  See also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

"A veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Veteran's contention is that inservice exposure to environments with a low oxygen level, chemicals, and radiation aboard a nuclear submarine have caused impotence.  However, there is no clinical evidence that the Veteran has impotence.  In a statement received in July 2009 the Veteran indicated that this claim was based on his not having had children.  While he does have diabetes mellitus, for which service connection is not in effect and which can cause impotence, there is a difference between impotence and sterility.  Impotence is an inability to obtain an erection and, thus, not have intercourse; whereas sterility is infertility (an inability to procreate, i.e., have children).  

Here, the Veteran had never alleged that his is unable to have intercourse.  While there is evidence that he had a decreased sex drive, in the form of the May 2005 psychological review conducted in conjunction with his application for SSA benefits, this review only noted that he had a low libido (sex drive) and does not show that he is impotent or has erectile dysfunction.  To the contrary, the June 2004 VAOPT records shows that he denied having any sexual dysfunction.  

In fact, no chronic impotence or erectile dysfunction has ever been diagnosed.  To the extent that the Veteran alleges the existence of such, he is not competent to render such a diagnosis or medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Here, not only is there no competent evidence as to the first element required for service connection (current disability), there is also no competent evidence that the Veteran had impotence during service or anything which might cause impotence during service (the second element) nor a nexus between the first and second elements (the third element).  

This being the case, the claims for lung disease, including asthmatic bronchitis and COPD, and impotence must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  






ORDER

Service connection PTSD is granted 

Service connection for asthmatic bronchitis and for impotence, claimed as erectile dysfunction and low sperm count, is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


